DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2, 5-8, 12, 13, and 16-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al (US Pat No. 5,304,187) in view of Schonholz et al (US PG Pub 2007/0112361).

    PNG
    media_image1.png
    230
    260
    media_image1.png
    Greyscale

Regarding claim 1, Green teaches a surgical portal apparatus (10) comprising:
a sleeve (12) including proximal and distal ends defining a longitudinal axis (See Fig. 1; Col. 3, lines 62-66), the sleeve including an inner wall (14) extending from the proximal end of the sleeve to the distal end of the sleeve (See Fig. 2 & 11) and defining an internal longitudinal passageway (lumen) configured to1 permit passage of a surgical object (rod 18 with jaws 20 
and an outer wall (outer surface of sleeve 12, see Figs. 1, 2) extending from the proximal end of the sleeve to the distal end of the sleeve and configured  to be positioned against tissue (See Col. 3, lines 55-60), the inner and outer walls defining at least a partial annular space there between (See Fig. 1, 3, 10), the annular space being in fluid communication with an opening (slot 36) in the outer wall, wherein the opening is defined by an unbroken circumference (note the unbroken circumference of the distal end of sleeve 12 as seen in Figs. 2&3; note detailed section of Fig. 2 above).
Green does not teach a seal housing having proximal and distal portions and including a valve configured for maintaining a seal in the absence of a surgical object received through the seal housing or that the sleeve is disposed on the distal portion of the seal housing. Green does teach that “Laparoscopic and endoscopic procedures generally require that the surgical region be insufflated. Accordingly, any instrumentation inserted into the body should be substantially sealed to ensure that gases do not enter or exit the body through the incision.” (See Col. 1, lines 60-65)
Schonholz teaches a surgical portal apparatus (See Fig. 6) comprising a seal housing (introducer tube 4) (See Figs. 8 and 21; paragraphs [0083], [0136]; [0141]) having proximal and distal portions (proximal portion near cap 140; distal portion at opposite end) and including a valve (154) configured for2 maintaining a seal in the absence of a surgical object received through the seal housing (See Figs. 21 & 25; paragraphs [0106], [0136] and [0141]-[0142]). Schonholz also teaches a sleeve (26/32) disposed on the distal portion of the seal housing (See Fig. 8). Schonholz teaches the introducer tube (4) can replace a typically used trocar cannula (See paragraph [0083]; [0136]; [0141]-[0142]) to create a seal around devices inserted into the introducer tube (4) and maintain insufflation during the procedure. 
It would have been obvious to one of ordinary skill in the art to add the seal housing including a valve (introducer tube 4) as taught by Schonholz to the surgical device as taught by Green since Schonholz explicitly teaches the introducer tube can replace the typically used cannula for laparoscopic surgeries to maintain insufflation and allow passage of a medical device therethrough. Using a seal housing with a valve as taught by Schonholz simplifies the procedure by incorporating the otherwise separate cannula into device which delivers the surgical tape.
Regarding claim 2, Modified Green teaches the device of claim 1 above and further teaches a surgical tape3  (surgical mesh 32) having a body portion retained within the annular space of the sleeve (See Figs. 8&9), and a leading tab (edge) extendable through the opening in the outer wall of the sleeve4 (See Fig. 8).
Regarding claim 5, Modified Green teaches the device of claim 1 above and further teaches the opening in the outer wall of the sleeve is a longitudinal slot (36) (See Figs. 1, 2, 3, 9; Col. 6, lines 24-35).
Regarding claim 6, Modified Green teaches the device of claim 5 above, but does not explicitly teach the longitudinal slot (36) extends along substantially the entire length of the sleeve. It would have been an obvious matter of design choice to have slot 36 extend along substantially the entire sleeve or whatever portion of the sleeve was desired or expedient, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). See also MPEP §2144.04(IV)(A)
Regarding claim 7, Modified Green teaches the device of claim 2 above and further teaches wherein the body portion of the surgical tape extends at least partially around the inner wall of the sleeve. (See Figs. 1-3 and 7-10; Col. 6, lines 20-60)
Regarding claim 8, Modified Green teaches the device of claim 7 above and further teaches the surgical tape is wrapped around the inner wall of the sleeve. (See Figs. 1-3 and 7-10; Col. 6, lines 20-60).
Regarding claim 12, Modified Greene teaches the device of claim 2 above and further teaches the surgical tape (32) is a mesh (See Col. 3, line 50 through Col. 4, line 5).
Regarding claim 13, Modified Greene teaches the device of claim 2 above and further teaches the surgical tape (32) is porous. Green teaches the repair material is a mesh (See Col. 3, line 50 through Col. 4, line 5). Meshes are deemed to be inherently porous.
Regarding claim 16, Modified Greene teaches the device of claim 2 above and further teaches the surgical tape (mesh 32) includes perforations. “Perforation” is defined by Merriam-Webster as “a hole or pattern made by or as if by piercing or boring”. Meshes are deemed to inherently possess perforations since there are tiny holes between the woven pieces of material forming the mesh. 
Regarding claim 17, Modified Greene teaches the device of claim 1 above and further teaches a rotatable knob (38) attached to the inner wall (See Fig. 8).
Regarding claim 20, Modified Greene teaches the device of claim 1 above and further teaches the surgical object (20) is a surgical instrument (note jaw assembly 20 is deemed to be a “surgical instrument”)
Regarding claim 21, Modified Greene teaches the device of claim 1 above and further teaches the inner wall (14) is longitudinally fixed relative to the outer wall. (See Col. 4, lines 42-58; Col. 5, lines 15-50) Green describes the arrangement of outer sleeve (12) inner wall (14) and instrument (18 in combination with 20) as all being co-axial. Additionally, the longitudinal movement of inner wall 14 relative to sleeve 12 is limited by pin 44 as well as the arm 74 and recess 76 in the handle assembly. Thus the inner wall’s longitudinal movement is “fixed” relative to the outer wall because movement is limited to a fixed amount and location. 
Regarding claim 22, Modified Green teaches the device of claim 1 above and further teaches the seal housing (4) further includes a seal (138) configured for receiving the surgical object in a sealing manner when the surgical object is received through the seal housing (See Schonholz  Figs. 21 &25; paragraphs [0083]; [0106]; [0136] and [0141]-[0142]).

Regarding claim 18, Green teaches a surgical portal apparatus (10) comprising:
a sleeve (12) including proximal and distal ends defining a longitudinal axis (See Fig. 1; Col. 3, lines 62-66), the sleeve including an inner wall (14) defining an internal longitudinal passageway (note that inner wall 14 is tubular with a lumen inside) configured to permit passage of a surgical instrument (rod 18 with jaws 20 disposed on the distal end thereof) through the passageway and out the distal end of the sleeve (See Figs. 1, 7, 9-12; Col. 4, lines 42-58), and an outer wall (outer surface of sleeve 12) configured5 to be positioned against tissue (See Col. 3, lines 55-60), the inner and outer walls defining at least a partial annular space there between (See Figs. 1, 3, 10), the annular space being in fluid communication with an opening (slot 36) in the outer wall (See Figs. 1-3), wherein the opening is longitudinally spaced from the distal end of the sleeve. (Note the slot is bounded at the distal end by the outer wall of sleeve 12 which is unbroken at the distal most end (See Figs. 1-3; note detailed section of Fig. 2 above). The slot is spaced from the distal most end of the sleeve along the longitudinal axis.
Green does not teach a seal housing having proximal and distal portions and including a valve configured for maintaining a seal in the absence of a surgical object received through the seal housing or that the sleeve is disposed on the distal portion of the seal housing. Green does teach that “Laparoscopic and endoscopic procedures generally require that the surgical region be insufflated. Accordingly, any instrumentation inserted into the body should be substantially sealed to ensure that gases do not enter or exit the body through the incision.” (See Col. 1, lines 60-65)
Schonholz teaches a surgical portal apparatus (See Fig. 6) comprising a seal housing (introducer tube 4) (See Figs. 8 and 21; paragraphs [0083], [0136]; [0141]) having proximal and distal portions (proximal portion near cap 140; distal portion at opposite end) and including a valve (154) configured for6 maintaining a seal in the absence of a surgical object received through the seal housing (See Figs. 21 & 25; paragraphs [0106], [0136] and [0141]-[0142]). Schonholz also teaches a sleeve (26/32) disposed on the distal portion of the seal housing (See Fig. 8). Schonholz teaches the introducer tube (4) can replace a typically used trocar cannula (See paragraph [0083]; [0136]; [0141]-[0142]) to create a seal around devices inserted into the introducer tube (4) and maintain insufflation during the procedure. 
It would have been obvious to one of ordinary skill in the art to add the seal housing including a valve (introducer tube 4) as taught by Schonholz to the surgical device as taught by Green since Schonholz explicitly teaches the introducer tube can replace the typically used cannula for laparoscopic surgeries to maintain insufflation and allow passage of a medical device therethrough. Using a seal housing with a valve as taught by Schonholz simplifies the procedure by incorporating the otherwise separate cannula into device which delivers the surgical tape.

Regarding claim 19, Green teaches a surgical portal apparatus (10) comprising:
a sleeve (12) including proximal and distal ends defining a longitudinal axis (See Fig. 1; Col. 3, lines 62-66), the sleeve including an inner wall (14) defining an internal longitudinal passageway (lumen of 14) configured to permit passage of a surgical instrument (rod 18 with jaws 20 disposed on the distal end thereof) through the passageway and out the distal end of the sleeve (See Figs. 1, 7, 9-12; Col. 4, lines 42-58),
and an outer wall (outer surface of sleeve 12; see Figs. 1-3) configured7 to be positioned against tissue (See Col. 3, lines 55-60), the inner and outer walls defining at least a partial annular space there between (See Figs. 1-3, 10), the annular space being in fluid communication with an opening (36) in, and entirely bounded by, the outer wall (See Figs. 1-3; note detailed section of Fig. 2 above). The slot (36) is in the outer wall and is bound by the unbroken ring of outer wall at the distal-most end of the sleeve.
Green does not teach a seal housing having proximal and distal portions and including a valve configured for maintaining a seal in the absence of a surgical object received through the seal housing or that the sleeve is disposed on the distal portion of the seal housing. Green does teach that “Laparoscopic and endoscopic procedures generally require that the surgical region be insufflated. Accordingly, any instrumentation inserted into the body should be substantially sealed to ensure that gases do not enter or exit the body through the incision.” (See Col. 1, lines 60-65)
Schonholz teaches a surgical portal apparatus (See Fig. 6) comprising a seal housing (introducer tube 4) (See Figs. 8 and 21; paragraphs [0083], [0136]; [0141]) having proximal and distal portions (proximal portion near cap 140; distal portion at opposite end) and including a valve (154) configured for8 maintaining a seal in the absence of a surgical object received through the seal housing (See Figs. 21 & 25; paragraphs [0106], [0136] and [0141]-[0142]). Schonholz also teaches a sleeve (26/32) disposed on the distal portion of the seal housing (See Fig. 8). Schonholz teaches the introducer tube (4) can replace a typically used trocar cannula (See paragraph [0083]; [0136]; [0141]-[0142]) to create a seal around devices inserted into the introducer tube (4) and maintain insufflation during the procedure. 
It would have been obvious to one of ordinary skill in the art to add the seal housing including a valve (introducer tube 4) as taught by Schonholz to the surgical device as taught by Green since Schonholz explicitly teaches the introducer tube can replace the typically used cannula for laparoscopic surgeries to maintain insufflation and allow passage of a medical device therethrough. Using a seal housing with a valve as taught by Schonholz simplifies the procedure by incorporating the otherwise separate cannula into device which delivers the surgical tape.

Claims 3 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al (US Pat No. 5,304,187) in view of Schonholz et al (US PG Pub 2007/0112361) as applied to the claims above and further in view of Kettlewell et al (US PG Pub 2007/0286891).
Regarding claim 3, Green teaches the device of claim 2 above and further teaches the surgical tape includes a first surface (top surface of the mesh) and a second surface (opposing bottom surface of the mesh). (See Figs. 11 &12). Green also states “Once the mesh implant 32 is positioned adjacent the body tissue, the mesh may be secured thereto by means of sutures, clips, staples, or the like” (See Col. 6, lines 60-63).
Green states the mesh may be “embodied in a wide variety of configurations” (See Col. 4, line 1) and gives examples of the types of materials that are commonly used (See Col. 2, lines 5-17), but does not explicitly teach at least one of the first and second surfaces having at least one of tissue reactive functional groups and self-reactive functional groups.
Kettlewell teaches surgical repair material featuring tissue reactive functional groups (See paragraph [0094]). Kettlewell teaches this is advantageous since it allows the sheet to have bioadhesive properties which bonds effectively to tissue and reduces the need for additional attachment means (sutures or staples) (See paragraphs [0018]-[0026]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include tissue reactive functional groups as taught by Kettlewell on the surgical repair tape (mesh) as taught by Green since the tissue reactive functional groups allow the surgeon to more quickly and easily deploy the mesh so that it will reliably remain in the desired location.
Regarding claim 9, Green teaches the device of claim 2 above but does not explicitly teach the leading tab includes a tissue reactive component configured to attach the leading tab to tissue within about 30 second to 20 minutes of tissue exposure. 
Green teaches the mesh may be “embodied in a wide variety of configurations” (See Col. 4, line 1) and gives examples of the types of materials that are commonly used (See Col. 2, lines 5-17). Green also states “Once the mesh implant 32 is positioned adjacent the body tissue, the mesh may be secured thereto by means of sutures, clips, staples, or the like” (See Col. 6, lines 60-63).
Kettlewell teaches surgical repair material featuring tissue reactive functional groups (See paragraph [0094]). Kettlewell teaches this is advantageous since it allows the sheet to have bioadhesive properties which bonds effectively to tissue and reduces the need for additional attachment means (sutures or staples) (See paragraphs [0018]-[0026]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include tissue reactive functional groups as taught by Kettlewell on the leading tab of the surgical repair tape as taught by Green since the tissue reactive functional groups allow the surgeon to more quickly and easily deploy the mesh so that it will reliably remain in the desired location. With regard to the range of time for the tissue reactive component to attach the leading time to tissue, Kettlewell teaches many of the same tissue reactive functional groups as applicant has disclosed. Since they employ the same material, the reactions will occur in the same time frame. (See Kettlewell paragraph [0094]).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al (US Pat No. 5,304,187) in view of Schonholz et al (US PG Pub 2007/0112361) as applied to the claims above and further in view of Toso et al (US PG Pub 2008/0161837).
Regarding claim 10, Modified Green teaches the device of claim 2 above but does not explicitly teach the leading tab includes mechanical hooks, and each hook includes an arm having a pointed distal end extending in a direction transverse to the longitudinal axis of the sleeve. Green does state “Once the mesh implant 32 is positioned adjacent the body tissue, the mesh may be secured thereto by means of sutures, clips, staples, or the like” (See Col. 6, lines 60-63).
Toso teaches an implantable mesh with hooks (tangs) that extend transversely to the longitudinal axis of the mesh. (See Fig. 20, paragraph [0078]). These tangs help secure the mesh in place and stimulate tissue adherence. 
It would have been obvious to one of ordinary skill in the art at the time of invention to add hooks (tangs) as taught by Toso to the leading tabs of the tape (mesh) as taught by Green so that the tape (mesh) would have means of attachment to the tissue thus ensuring the tape (mesh) is secured in the appropriate location during surgery and facilitate desired tissue adherence.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al (US Pat No. 5,304,187) in view of Schonholz et al (US PG Pub 2007/0112361) as applied to the claims above and further in view of Ng et al. (US PG Pub 2008/0220029).
Regarding claim 11, Modified Green teaches the device of claim 2 above but does not explicitly teach the leading tab includes a release liner fabricated from a quick dissolving or rapidly bioerodible polymeric material position over one of the surfaces of the tape. 
Ng teaches a fast-dissolving film for drug delivery (See paragraphs [0009]-[0012]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to add a fast-dissolving film over at least a portion of the tape since doing so would allow the tape to deliver drugs (such as anti-biotics) directly to the site of injury. Further drug eluting implants are widely known in the art.
Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al (US Pat No. 5,304,187) in view of Schonholz et al (US PG Pub 2007/0112361) as applied to the claims above and further in view of Moenning (US PG Pub 2007/0073248).
Regarding claim 14, Green teaches the device of claim 2 above and further teaches the slot is formed in the distal end of the sleeve (See Figs. 1-3). Green does not explicitly teach the opening in the outer wall (slot 36) is an annular slot. 
Moenning teaches a device for delivering materials to the body where the outer sleeve has both longitudinal slots (70 as seen in Fig. 5 and 126 as seen in Fig. 6) as well as annular slots (124 as seen in Fig. 6). It is the examiner’s position that annular and longitudinal slots are known obvious variants of one another in the art. Additionally, applicant’s own specification teaches embodiments with either configuration.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of as taught by Green such that the longitudinal slot (36) is an annular slot as taught by Moenning or whatever other shaped slot is desired or expedient since both longitudinal and annular slots are known in the art and are obvious variants of one another. Additionally, a change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).
Regarding claim 15, modified Green teaches the device of claim 14 above but does not explicitly teach the leading tab of the surgical mesh is an annular flange dimensioned and adapted to extend from the annular slot. 
It would have been obvious as a matter of design choice to one of ordinary skill in the art at the time of invention to modify the leading tab to be an annular flange dimensioned and adapted to extend from the annular slot whatever shape was desired or expedient. A change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B). Additionally, it would be obvious to have an annular flange so the device is appropriate dimensioned and shaped relative to the previously modified slot so that the device is able to operate in the manner intended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-22 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,572,580. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘580 patent requires all the features of the instant application, particularly, a surgical portal apparatus, which comprises: a sleeve including a proximal end and a distal end extending along a longitudinal axis, the sleeve including an inner wall defining an internal longitudinal passageway dimensioned for permitting passage of a surgical object therethrough and out the distal end of the sleeve, and an outer wall configured for positioning against tissue, the inner and outer walls defining at least a partial annular space there between, the annular space being in fluid communication with an opening in the outer wall; and a surgical tape including a body portion retained within the annular space of the sleeve and a leading tab extendable through the opening in the outer wall of the sleeve, the surgical tape having a first surface and a second surface, at least one of the first and second surfaces having at least one of tissue reactive functional groups and self-reactive functional groups.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-22 have been considered but are moot because the new grounds of rejection does not rely on the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendment to the claims reciting the seal housing and valve have overcome the previous 102 anticipation rejections under Green. However, the claims are now rejected under Green in view of previously cited Schonholz. Specifically, Schonholz teaches a seal housing (introducer tube 4 which includes a valve 154 and a seal 138 for surrounding instruments passed through the housing) which can replace a traditionally used cannula and performs the functions of insufflation and maintaining insufflation for laparoscopic procedures. See above.
With regard to the double patenting rejections, applicant has not presented any arguments or pointed to specific claim limitations which would patentably distinguish the instant claims from the 9,572,580 patent. Additionally, applicant has not filed a terminal disclaimer. The double patenting rejections are hereby maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Tuesdays, and Thursdays 11-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                        
                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, the device of Green is designed to be placed in the body to deliver a surgical mesh and thus is capable of being placed adjacent to tissue.
        2 See footnote 1 above. Note that Schonholz teaches the seal housing (introducer tube 4) can maintain the insufflation required to perform the laparoscopic procedure (See paragraphs [0083]; [0106]; [0136]; [0141]-[0142]). This is deemed to meet the limitation “configured for maintaining a seal in the absence of a surgical object”.
        3 It is noted that the terms “surgical mesh” and “surgical tape” are used interchangeably in the art to refer to the same or similar wound treating implants. Further, applicant’s own specification states “While a surgical tape is illustrated and described in the current embodiment, it should be understood that the surgical tape may be any medical device that may be used for wound closure device such as, for example, meshes, scaffolds, soft tissue repair devices, grafts, slings, gauzes, buttresses, pledgets, wound dressings, drug delivery devices, tissue wraps, as well as other substrates, implants, composite materials, or combinations thereof.” (Emphasis added. Found at paragraph [0038] as originally filed and paragraph [0040] as published US PG Pub 2017/0156934).
        4 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, the mesh 32 as taught by Green is capable of extending through the slot in the outer wall and does so during the loading process which meets the currently claimed limitation.
        5 See Footnote 1 above.
        6 See Footnote 2 above.
        7 See Footnote 1 above.
        8 See Footnote 2 above.